       Case 20-10334-TPA              Doc 205      Filed 10/21/20 Entered 10/21/20 08:57:11                       Desc Main
                                                  Document      Page 1 of 1

                                            UNITED STATES BANKRUPTCY COURT
                                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                                     :
                                                            :    BANKRUPTCY NO. 20-10334 TPA
 JOSEPH MARTIN THOMAS,                                      :
         Debtor.                                            :    THE HONORABLE THOMAS P. AGRESTI
                                                            :
 MacDONALD, ILLIG, JONES, & BRITTON,                        :    CHAPTER 11
 LLP,                                                       :
        Movant,                                             :    DATE & TIME OF HEARING:
                                                            :
                   v.                                       :    November 19, 2020 @ 9:30 a.m.
                                                            :
 NO RESPONDENT.                                             :    RESPONSE DEADLINE:
                                                            :
                                                            :    November 9, 2020

                          NOTICE OF ZOOM HEARING AND RESPONSE DEADLINE
 REGARDING INTERIM APPLICATION OF SPECIAL COUNSEL FOR THE DEBTOR FOR COMPENSATION OF ATTORNEYS’
                               FEES AND REIMBURSEMENT OF EXPENSES

TO THE RESPONDENT(S):

          You are hereby notified that the above Movant seeks an order affecting your rights or property.

         You are further instructed to file with the Clerk and serve upon the undersigned attorney for Movant, a written response to the
Application no later than November 9, 2020, [seventeen (17) calendar days after the date of service below], in accordance with the
Federal Rules of Bankruptcy Procedure, the Local Rules of this Court, and the general procedures of Judge Agresti as found on his
Procedures webpage at http://www.pawb.uscourts.gov/procedures. If you fail to timely file and serve a written response, an order
granting the relief requested in the Motion may be entered and the hearing may not be held. Please refer to the calendar posted on the
Court’s webpage to verify if a default order was signed or if the hearing will go forward as scheduled.

          You should take this Notice and the Motion to a lawyer at once.

          A Zoom Video Conference Hearing will be held on November 19, 2020 at 9:30 a.m. before Judge Thomas P. Agresti via the
Zoom Video Conference Application (“Zoom”). To participate in and join a Zoom Hearing, please initiate and use the following link
at least 15 minutes prior to the scheduled Zoom Hearing time: https://www.zoomgov.com/j/16021303488, or alternatively, you may use
the following: Meeting ID: 160 2130 3488. For questions regarding the connection, contact Judge Agresti’s Staff Lawyer, Attorney
Courtney Neer, at (814)464-9781. All attorneys and Parties may only appear by Zoom and must comply with Judge Agresti’s
Amended Notice of Temporary Modification of Appearance Procedures, dated and effective June 10, 2020, which can be found on
the Court’s Website at https://www.pawb.uscourts.gov/sites/default/files/pdfs/tpa-proc-appearances.pdf. Under the current COVID-19
circumstances, the general public may appear telephonically if unable to do so via the Internet. When the need to appear telephonically
arises, members of the general public should immediately contact Staff Attorney Courtney Neer to make telephonic arrangements.
Only ten minutes is being provided on the calendar. No witnesses will be heard. If an evidentiary hearing is required, it will be
scheduled by the Court for a later date.

Date of service: October 21, 2020                     Respectfully submitted,

                                                      THE QUINN LAW FIRM

                                                      BY:         /s/Michael P. Kruszewski
                                                                Michael P. Kruszewski, Esquire
                                                                PA Id. No. 91239
                                                                The Quinn Law Firm
                                                                2222 West Grandview Boulevard
                                                                Erie, Pennsylvania 16506-4508
                                                                Telephone: 814-833-2222
                                                                Facsimile: 814-833-6753
                                                                E-Mail: mkruszewski@quinnfirm.com
                                                                Counsel for Debtor
